--------------------------------------------------------------------------------

Spousal Consent

The undersigned, Liu Qing, a People’s Republic of China (“PRC”) citizen with PRC
ID Card No.: 31010419710314162x, is the lawful spouse of Wu Bing, a PRC citizen
with PRC ID Card No.: 310104196806292016. I hereby unconditionally and
irrevocably agree to the execution of the following documents by Wu Bing on
January 25, 2016, and the disposal of the equity interests of Beijing Sino Top
Scope Technology Co., Ltd. (“Company”) held by Wu Bing and registered in his
name according to the following documents:

(a)

The Equity Pledge Agreement entered into between the YOU On Demand (Beijing)
Technology Co., Ltd. (“WFOE”), Wu Bing and Zhu Yun;

    (b)

The Call Option Agreement entered into between the WFOE, Wu Bing, Zhu Yun and
the Company; and

    (c)

The Power of Attorney executed by Wu Bing.

(collectively, “Transaction Documents”).

I hereby undertake not to make any assertions in connection with the equity
interests of the Company which are held by Wu Bing. I hereby further confirm
that Wu Bing can perform the Transaction Documents and further amend or
terminate the Transaction Documents absent authorization or consent from me.

I hereby undertake to execute all necessary documents and take all necessary
actions to ensure appropriate performance of the Transaction Documents (as
amended from time to time) upon the WFOE’s request.

I hereby agree and undertake that if I obtain any equity interests of the
Company which are held by Wu Bing for any reasons, I shall be bound by the
Transaction Documents, as well as the Technical Services Agreement entered into
between the WFOE and the Company as of January 25, 2016 and comply with the
obligations thereunder as a shareholder of the Company. For this purpose, upon
the WFOE’s request, I shall sign a series of written documents in substantially
the same format and content as the Transaction Documents, as well as the
Technical Services Agreement.

  Name:  Liu Qing         By: /s/ Liu Qing         Date:  January 25, 2016


--------------------------------------------------------------------------------

Spousal Consent

The undersigned, Liang Wen Gang, a People’s Republic of China (“PRC”) citizen
with PRC ID Card No.: 150102196901233038, is the lawful spouse of Zhu Yun, a PRC
citizen with PRC ID Card No.: 630104197402260543. I hereby unconditionally and
irrevocably agree to the execution of the following documents by Zhu Yun on
January 25, 2016, and the disposal of the equity interests of Beijing Sino Top
Scope Technology Co., Ltd. (“Company”) held by Zhu Yun and registered in his
name according to the following documents:

(a)

The Equity Pledge Agreement entered into between the YOU On Demand (Beijing)
Technology Co., Ltd., Wu Bing and Zhu Yun;

    (b)

The Call Option Agreement entered into between the WFOE, Wu Bing, Zhu Yun and
the Company; and

    (c)

The Power of Attorney executed by Zhu Yun.

(collectively, “Transaction Documents”).

I hereby undertake not to make any assertions in connection with the equity
interests of the Company which are held by Zhu Yun. I hereby further confirm
that Zhu Yun can perform the Transaction Documents and further amend or
terminate the Transaction Documents absent authorization or consent from me.

I hereby undertake to execute all necessary documents and take all necessary
actions to ensure appropriate performance of the Transaction Documents (as
amended from time to time) upon the WFOE’s request.

I hereby agree and undertake that if I obtain any equity interests of the
Company which are held by Zhu Yun for any reasons, I shall be bound by the
Transaction Documents, as well as the Technical Services Agreement entered into
between the WFOE and the Company as of January 24, 2016 and comply with the
obligations thereunder as a shareholder of the Company. For this purpose, upon
the WFOE’s request, I shall sign a series of written documents in substantially
the same format and content as the Transaction Documents, as well as the
Technical Services Agreement.

  Name: Liang Wen Gang         By: /s/ Liang Wen Gang         Date: January 25,
2016


--------------------------------------------------------------------------------